I cannot agree with the majority opinion that the evidence in this case is sufficient to take the question of waiver by defendant of the locking device of the policy to the jury. That clause is as follows: "In consideration of the reduction in premium granted under this policy, it is made a condition thereof that the insured will at all times during the life of this policy maintain on the automobile insured under this policy, in working order, a locking device known as approved lock approved by the Underwriter's Laboratories of the National Board of Fire Underwriters and bearing their label and further that the insured will not leave the automobile without locking the device for which allowance is made, otherwise this policy shall be null and void as far as the theft of the automobile is concerned."
The policy also had a mortgage clause by which it was provided that the failure of the insured to comply with the terms of the policy should not release defendant of its liability to the mortgagee. After the theft of the automobile the defendant paid the mortgagee and took an assignment of the debt. This provision, however, is not in question in this case.
Plaintiff admitted that he had not complied with the locking-device clause of his policy, but contended that defendant had waived that provision of the policy by its agent, with knowledge of the facts after the theft, stating to plaintiff that if they did not find the automobile they would pay him. It is conceded that but for that statement by the agent of the defendant the plaintiff could not recover. I do not think that amounts to a waiver of the provision of the policy which required plaintiff to keep his car locked when he should leave it. The policy provided that upon a failure of the plaintiff to comply with that provision of the policy it should *Page 378 
be null and void. When plaintiff did fail to comply with that provision, the policy, by its own terms, at once became annulled without the doing of any act on the part of defendant. The policy, then, by its own terms, coupled with the act of plaintiff, was not in force when the automobile was stolen. Under that state of facts it seems clear to me that to reinstate the policy by acts or conduct amounting to a waiver the acts or conduct relied upon must be such as to work an estoppel before they can be effectual. In this position I think I am supported, in principle, by the Kansas City Court of Appeals in the cases of Boren v. Brotherhood of Railroad Trainmen, 145 Mo. App. 136, 129 S.W. 491, and Chandler v. Insurance Co., 180 Mo. App. 394, 167 S.W. 1162, and some other cases. Neither do I think that the cases cited in the majority opinion are opposed to this view. As I read those cases they each contained, on the facts, an element of estoppel. There is no element of estoppel in this case. The statement of defendant's agent if made as contended by the plaintiff, did not induce plaintiff to alter his condition in any way. He neither did anything or refrained from doing anything because of his reliance upon the expectation that he would be paid for the automobile if defendant did not find and return it to him. The statement of defendant's agent, if made, was a mere expression of a present intention which could be changed at any time and bound no one and did not, in my judgment, constitute a waiver of the essential provision of the policy that the automobile should be kept locked when plaintiff should leave it. [Colonius v. Hibernia Fire Insurance Co., 3 Mo. App. 56; Card v. Phoenix Insurance Co., 4 Mo. App. 424; Gerhart Realty Co. v. Northern Assurance Co., 86 Mo. App. 596, 600.]
I do not think that the facts in this case amount to a waiver under the authority of the cases cited in the majority opinion. As already stated, I think the facts in those cases show enough to establish the element of estoppel, but whether that be so or not, I think there *Page 379 
should be a clear distinction between cases, of which those cited are types, in which the thing waived relates to the iron safe clause, or time of giving notice of loss, or time of furnishing proof of loss or some other provision of the policy which is intended to assist the insurer in securing full information of the facts after a loss has occurred, and a case of this kind in which the alleged waiver relates to a provision of the policy with which the insured is to comply in order to reduce the danger of loss. The agreement of plaintiff in this case to use an approved locking device and keep his automobile locked with it when he should leave the machine was a part of the consideration on which this policy was issued and he secured a reduced rate on account of it.
When a provision requiring the insured to do certain things continuously during the life of the policy is reasonable and the effect of its observance by the insured is to materially reduce the danger of loss, then, as I view it, his compliance with his part of the contract is not a condition subsequent, as appears to be held in the majority opinion, but is a condition precedent, and, when the policy so provides, his failure to perform his part of the contract annuls it and the insurer cannot be held to have waived a provision of that kind except upon the theory of estoppel or unless the waiver is supported by a new consideration. My conclusion is that the judgment should be reversed.
In my opinion, the majority opinion in this case is in conflict with the decisions of the St. Louis Court of Appeals in the cases of Colonius v. Hibernia Fire Insurance Co., 3 Mo. App. 56; Card v. Phoenix Insurance Co., 4 Mo. App. 424; and Gerhart Realty Co. v. Northern Assurance Co., 86 Mo. App. 596, 600; and also in conflict with the decisions of the Kansas City Court of Appeals in the cases of Boren v. Brotherhood of Railway Trainmen,145 Mo. App. 136, 129 S.W. 491, and Chandler v. Insurance Co.,180 Mo. App. 394, 167 S.W. 1162, and for that reason I ask that this case be certified to the Supreme Court. *Page 380